Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is Final office in response to communications received on 2/9/2021.  Claims 1-6, 8, 11-16, 18, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites, “wherein the statistical information comprises operation information a user of the first application’.  There seems to be a word missing between “information” and “a user”.   Appropriate correction is required.
Double Patenting
Claims 1, 3-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,311,477. 
Claims 1 and 10 of the instant application are obvious variants of claims 1 and 12 of the patent.  Claim 3 of the instant application is an obvious variant of claim 4 of the patent.  Claims 4 and 5 of the instant application are obvious variants of claims 5 and 8 of the patent.  Claims 6 and 7 of the instant application are obvious variants of claims 6 and 9 of the patent.  Claim 8 of the instant application is an obvious variant of claim 10 of the patent.  Claim 9 of the instant application is an obvious variant of claim 11 of the patent.  Claim 12 of the instant application is an obvious variant of claim 14 of the patent.  Claims 13 and 14 of the instant application are obvious variants of claims 15 and 16 of the patent. Claim 15 of the instant application is an obvious variant of claim 17 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first application" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12the terminal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 are also rejected because of their dependencies on claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 12 recite, in part, receiving an advertisement request, wherein the advertisement request carries an identifier of a first application; obtaining identifiers of first advertisement and traffic information of the first advertisement based on the identifier of the first application; selecting an identifier of a first advertisement based on the traffic information; sending an advertisement information request to the first advertisement based on the identifier of the first advertisement; receiving advertisement information from the first advertisement based on the advertisement information request; and sending the advertisement information. 
Step 2A, Prong 1 for claims 1 and 12:  These limitations are drafted in a method and a system and under their broadest reasonable interpretations, recite a method of organizing human activity.  The claimed invention receives and sends information, obtains identifiers and selecting an identifier based on the received and obtained information.  The limitations are certain methods of organizing human activity like marketing and business relations.
Step 2A, Prong 2 for claims 1 and 12:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a 
Step 2B for claims 1 and 12: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “first advertisements networks”, “a first advertisement network”, and “a terminal”, “a processor”, “a receiver”, and “a transmitter” are just generic computing elements.  The specification supports that conclusion because paragraph [0070] states, “It should be understood by persons of ordinary skill in the art that although the present disclosure has been described in detail with reference to the embodiments, modifications can be made to the technical solutions described in the embodiments, or equivalent replacements can be made to a part or all of technical features in the technical solutions, as long as such modifications or replacements do not cause the essence of corresponding technical solutions to depart from the scope of the technical solutions of the embodiments of the present disclosure.” If “equivalent replacements can be made”, then these additional elements have to be generic. Therefore, the claims are not patent eligible.
Dependent claims 3-10, and 12-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 12 without significantly more, as detailed above.  
Dependent claim 3 recites, in part, determining a grade associated with the identifier of the first application; and selecting the identifier of the first advertisement network further based upon the grade. These limitation are directed to mental processes because they are concepts performed by the human mind such as observations, evaluations, and judgements. As explained above, the additional elements of the network and server are just generic computing elements.
Dependent claim 4 recites, in part, receiving traffic information adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted; obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted traffic allocation proportion, traffic information corresponding to the identifier of the advertisement network to be adjusted. This claim recites similar limitations as claim 11 and the same reasoning as explained above for claim 11 applies.
Dependent claims 5, 8, 15, and 16 recite, in part, receiving statistical information from a proxy software development kit (SDK) in the first application, wherein the statistical information comprises operation information of operating the first application; 
Dependent claims 6, 9, 10, 17, 18, and 19 recites, in part, receiving an advertisement clicking request from the SDK; counting a number of advertisement clicking requests within a preset time; and calculating an advertisement fee based on the number of the advertisement clicking requests.  These limitations are directed to mathematical concepts because counting and calculating are being done based on received information.
Dependent claim 7 further limits claim 5 and is part of the abstract idea as described with regards to claim 5.
Dependent claims 13, and 14 recite, in part, generating a random number in a preset numerical range; and selecting the identifier of the first advertisement based on a correspondence between a proportion of the random number in the preset numerical range and the traffic information.  These limitation are directed to mental processes because they are concepts performed by the human mind such as observations, evaluations, and judgements. As explained above, the additional elements of the network and server are just generic computing elements.
Therefore, the dependent claims do not add significantly more than the idea. 
Claims 1, 3-10, and 12-19 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurbuxani (P. G. Pub. No. 2011/0238496).

Regarding claim 1, Gurbuxani teaches
a method for processing a mobile advertisement, comprising (abstract):
receiving, by a server, an advertisement request from a proxy software development kit embedded in a first application of a terminal, 
wherein the advertisement request carries an identifier of the first application ([0116] "When the application running on mobile device 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines  [proxy 
obtaining, by the server, identifiers of first advertisement networks based on the identifier of the first application received from the terminal;
obtaining, by the server, allocation information of the first advertisement networks [0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and eCPMs ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their 
selecting an identifier of an advertisement network of the first advertisement networks based on the allocation information of the first advertisement networks ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [allocation information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module that selects the best advertisement network to run." See also [0102]-[0104].);
sending an advertisement information request to the advertisement network based on the identifier of the advertisement network ([0113] In one embodiment, the Advertisement Network Router 712 makes advertisement requests to an advertisement provider network. The Advertisement Result Rules Engine 714 awaits for the results.");
receiving advertisement information from the advertisement network based on the advertisement information request ([0099] "Advertisement provider networks transmit advertisements which when displayed on a mobile device while an application is running on the device generate revenue to the developer of the mobile application." See also [0112]] and [0113]); and
sending the advertisement information to the proxy software development kit ([0117] "Advertisements from the advertisement providers A, B and C 908, 910 and 912 are displayed on the phone via application 902." Since the advertisement is displayed in the application per [0117]. [0036] explains that an application developer uses a software development kit to provide advertisements in its app. [0086] and [0087] explains that the SDK, which contains library modules which are integrated into the code of the mobile application.  So the advertisement information is sent to the SDK.).
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 12, Gurbuxani teaches
a server, comprising: a receiver configured to receive, from a proxy software development kit embedded in a first application terminal, an advertisement request that carries an identifier of the first application ([0116] "When the 
a processor coupled to the receiver and configured to ([0048] "Further, the application server 400 comprises a plurality of processors which execute the plurality of program routines." See also [0082].):
obtain identifiers of first advertisement networks based on the identifier of the first application received from the terminal;
obtain allocation information of the first advertisement networks ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and eCPMs ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the eCPM value for the ad network, campaign, region (to indicate location based revenue), for a given application and related user segments. Thereafter, the platform analyzes the trend data for all these parameters in real time to select the right ad network partner when an ad is to be served during an application run. The mobile application platform also allows for the manual override of trend data and manual ad network selection." It is based on the identifier of the first application since it is based on the location application trend data. [0038] "[0038] In one embodiment of the present invention, manual sign-up involves the developer importing their own advertising codes from their own relationship with certain advertising networks [advertisement network identifiers].");
select an identifier of an advertisement network from the first advertisement networks based on the allocation information of the first advertisement networks ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [allocation information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module that selects the best advertisement network to run." See also [0102]-[0104].); and
send an advertisement information request to the advertisement network based on the identifier of the first advertisement network ([0113] In one embodiment, the Advertisement Network Router 712 makes advertisement requests to an advertisement provider network. The Advertisement Result Rules Engine 714 awaits for the results."),
wherein the receiver is further configured to receive advertisement information from the advertisement network based on the advertisement information request ([0099] "Advertisement provider networks transmit advertisements which when displayed on a mobile device while an application is running on the device generate revenue to the developer of the mobile application." See also [0112]] and [0113]), and
a transmitter coupled to the processor and configured to send the advertisement information to the proxy software development kit ([0117] "Advertisements from the advertisement providers A, B and C 908, 910 and 912 are displayed on the phone via application 902." Since the advertisement is displayed in the application per [0117]. [0036] explains that an application developer uses a software development kit to provide advertisements in its app. [0086] and [0087] explains that the SDK, which 
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 3, Gurbuxani teaches
the method of claim 1, wherein selecting the identifier of the advertisement network comprises ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [traffic information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module that selects the best advertisement network to run." See also [0102]-[0104].):
determining a grade associated with the identifier of the first application ([0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking [grade]". See also [0055].); and
selecting the identifier of the advertisement network further based upon the grade ([0103] and [0104]).


Regarding claim 8, Gurbuxani teaches
the method of claim 1, further comprising: receiving, by the server, statistical information from the proxy software development kit, wherein the statistical information comprises operation information a user of the first application; and
collecting statistics about the operation information of the first application based on the statistical information ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while 
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 9, Gurbuxani teaches
the method of claim 1, wherein the method further comprises: receiving, by the server, an advertisement clicking request from the terminal ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted 
counting a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and calculating an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the 

Regarding claim 10, Gurbuxani teaches
the method of claim 1, further comprising: collecting, by the server, statistics about a number of advertisement requests received within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and calculating an advertisement fee based on the number of the advertisement requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt 

Regarding claim 15, Gurbuxani teaches 
the server of claim 12, wherein the receiver is further configured to receive a statistical signal from the proxy software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high.").

Regarding claim 17, Gurbuxani teaches
the server of claim 12, wherein the receiver is further configured to receive an advertisement clicking request from the terminal, and wherein the processor is further configured to ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].):
count a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to and calculate an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 19, Gurbuxani teaches
the server of claim 12, wherein the processor is further configured to: collect statistics about a number of advertisement requests received within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement and calculate an advertisement fee based on the number of the advertisement requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).
Therefore, it would have been obvious that Gurbuxani knows the identifier of the first application. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Gurbuxani because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Claims 4-7, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Flake (P. G. Pub. N. 2008/0103953).

Regarding claim 4, Gurbuxani teaches all of the claimed features as discussed above. Gurbuxani does not teach
the method of claim 1, further comprising: receiving allocation information adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted traffic allocation proportion, traffic information corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the method of claim 1, further comprising: receiving allocation information adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted traffic allocation proportion, traffic information corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the network allocations of Gurbuxani with the adjustment of network allocations of Flake, by adding receiving traffic information adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network 

Regarding claim 5, Gurbuxani teaches 
the method of claim 4, further comprising: receiving, by the server, statistical information from the proxy software development kit, wherein the statistical information comprises operation information of operating the first application; and
collecting statistics about the operation information of the first application based on the statistical information ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of 

Regarding claim 6, Gurbuxani teaches 
the method of claim 5, wherein the method further comprises: receiving, by the server, an advertisement clicking request from the proxy software development kit ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution 
counting a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and calculating an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Regarding claim 7, Gurbuxani teaches 
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface ([0042] "The analytics section further comprises a section displaying the trends for the applications using the platform of the present invention and a section displaying the trends for a plurality of mobile applications being used by a user in general." [0043] "The interface also includes a summary 202 of analytical data regarding usage of a given application, such as number of users 221, number of new 

Regarding claim 14, Gurbuxani teaches all of the claimed features as discussed above. Gurbuxani does not teach 
the server of claim 12, wherein the receiver is configured to receive traffic allocation adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted, and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjust, based on the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the server of claim 12, wherein the receiver is configured to receive traffic allocation adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted, and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjust, based on the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0035].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications, advertising network identifiers are 402-7, 402-2, 402-9, etc. [0083] "In operation, the library routines, integrated into a mobile application, cause the application to post device and application identification codes, usage data as well as advertisement display/response data to the application server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the network allocations of Gurbuxani with the adjustment of network allocations of Flake, by adding wherein the receiver is configured to receive traffic allocation adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network to be adjusted, and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjust, based on the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, as taught by 

Regarding claim 16, Gurbuxani teaches 
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the proxy software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high.").

Regarding claim 18, Gurbuxani teaches
the server of claim 14, wherein the receiver is further configured to receive an advertisement clicking request from the proxy software development kit ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].),
and wherein the processor is further configured to: count a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and 
calculate an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Zinkevich (P. G. Pub. No. 2011/0246307).

Regarding claim 13, Gurbuxani teaches all of the claimed features as discussed above. Gurbuxani does not explicitly teach
wherein the processor is further configured to: 
generate a random number in a preset numerical range; and
select the identifier of the first advertisement network based on a correspondence between a proportion of the random number in the preset numerical range and the allocation information.
However, Zinkevich teaches
wherein the processor is further configured to: 
generate a random number in a preset numerical range; and
select the identifier of the first advertisement network based on a correspondence between a proportion of the random number in the preset numerical range and the allocation information (Fig. 8 and [0066] "In the embodiment described, and having then the definition of a range (e.g. from zero to the aforementioned sum) each of the masses might be arranged in a contiguous and
non-overlapping manner across the range (see operation 840). A parameterized random number generator might then be used to select a number from within the range (see operation 850). The generated random number may then be used to select one of the intervals, and the contract [advertisement network] associated with that interval is then selected to be served (see operation 860)." See also Fig. 4 #430.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gurbuxani by adding wherein the processor is further configured to: generate a random number in a preset numerical range; and select the identifier of the first advertisement network based on a correspondence between a proportion of the random number in the preset numerical range and the allocation information, as taught by Zinkevich, in order to optimize an advertisement plan and allocations of advertisement (Zinkevich, [0008]).
Allowable Subject Matter
Independent claims 11 and 20 are allowed.  
Dependent claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Argument
With regards to the 101 rejection, the Applicant argues, on pages 12-13, that “claims 1-10 and 12-19 provide an improvement to other technology (terminals) or technical field (terminal performance). For example, the Applicant's application (Application) states that the embodiments provide for reduced amount of advertisement network SDKs [in] an application and reduced volume of an application, and solve a problem of frequent upgrading of an application, thereby improving terminal performance.”  The Examiner disagrees. There is nothing in the claims that explains or would suggest that the invention would provide for reduced amount of advertisement networks SDKs or reduced volume of an application.  The claims also do not have any limitations about frequent upgrading of an application. So all of these purported improvements may be improvements after the fact or after the invention is done, but the improvement is not part of the claims.  Therefore, the Examiner is not persuaded.
On pages 13-14, the Applicant argues that “the claims recite specific limitations that are not well-understood, routine, or conventional” because the claims are allowable over 2011/0238496.  The Examiner disagrees.  Independent claims 1- and 12 are not allowable over  2011/0238496.  Please see the 103 rejection above.
The Examiner notes that the 101 rejection has been withdrawn from claims 11 and 20 because the added limitation of “wherein the network interface comprises toggles, wherein each of the toggles corresponds to a respective advertisement network of the plurality of advertisement networks, wherein each of the toggles is configured to enable and disable traffic corresponding to the respective advertisement network for the application, and wherein the adjusted traffic allocation proportion specifies a proportion of a total traffic for the application that is to be assigned to the advertisement network to 
With regards to the 103 rejection, on pages 18-19, the Applicant argues, “First, claims 1 and 12 require obtaining identifiers of first advertisement networks based on an application identifier that is received from the terminal. Gurbuxani includes a platform 102 that the Office Action maps to the server of claim 1, and advertisement provider networks 106. Gurbuxani 's advertisement provider networks 106 log in and provide information to Gurbuxani 's platform 102. The Office Action maps Gurbuxani 's advertisement networks 106 providing information to Gurbuxani 's platform 102 to the server of claim 1 obtaining identifiers of first advertisement networks. While Gurbuxani 's platform 102 obtains identifiers of first advertisement networks, Gurbuxani 's platform 102 obtains the identifiers from Gurbuxani 's advertisement provider networks 106, not from a terminal…While Gurbuxani 's platform 102 obtains identifiers of first advertisement networks, Gurbuxani 's platform 102 obtains the identifiers from Gurbuxani 's advertisement provider networks 106, not from a terminal. Therefore, Gurbuxani fails to disclose obtaining identifiers of first advertisement networks based on an application identifier that is received from the terminal.”  The Examiner disagrees.  The Applicant argues that the server obtains the identifiers of the first advertisement networks from the terminal. However, that is not required by the claim.  Claim 1 recites, “obtaining, by the server, identifiers of first advertisement networks based on the identifier of the first application received from the terminal”.  This claim can be interpreted as the identifier of the first application is the only identifier that is received from the terminal.  There is nothing in this limitation that states that the identifiers of the 
On pages 19-20, the Applicant argues, “Second, claims 1 and 12 require obtaining allocation information of the first advertisement networks. While Gurbuxani obtains a fill rate that the Office Action mapped to the traffic information of claim 1, Gurbuxani 's fill rate corresponds to particular applications (i.e., is a fill rate of the applications), not to allocation information of advertisement networks…Gurbuxani, paragraph 101. As shown above, Gurbuxani obtains a fill rate that the Office Action mapped to the traffic information of claim 1. While Gurbuxani obtains a fill rate, Gurbuxani 's fill rate corresponds to particular applications (i.e., is a fill rate of the applications), not to allocation information of advertisement networks. Therefore, Gurbuxani fails to disclose obtaining allocation information of the first advertisement networks.” The Examiner disagrees.  The claim broadly recites, “obtaining, by the server, allocation information of the first advertisement networks”.  This limitation does not provide any kind of explanation as to how the allocation information of the first advertisement network is being determined.  There is nothing in this limitation that would suggest that the obtained allocation information could not be based on fill rate of a first application.  Also, it is clear from the claim that the allocation information is for a particular application since it is “based on the identifier of the first application received from the terminal”.  Therefore, the Examiner is not persuaded.
Applicant’s arguments with regards to claims 11 and 20 are moot since the claims are allowed.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIE P BRADY/Primary Examiner, Art Unit 3621